Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00371-CR

                                   Arthur THOMAS,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                 From the County Court at Law, Val Verde County, Texas
                              Trial Court No. 17-155-CR
                     Honorable Sergio J. Gonzalez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 15, 2020.


                                            _____________________________
                                            Patricia O. Alvarez, Justice